   Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 1 of 21



                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

 LORETTA S. BELARDO, ANGELA TUITT-                )
 SMITH, BERNARD A. SMITH, YVETTE                  )
 ROSS-EDWARDS, AVON CANNONIER,                    )        1:18-CV-00008
 ANASTASIA M. DOWARD, DARYL                       )
 RICHARDS, EVERTON BRADSHAW,                      )        CLASS ACTION
 RODELIQUE WILLIAMS-BRADSHAW,                     )
 PAMELA GREENIDGE and WINSTON                     )        JURY TRIAL DEMANDED
 GREENIDGE, on behalf of themselves and all       )
 others similarly situated,                       )
                                   Plaintiffs,    )
                                                  )
                         v.                       )
                                                  )
 BANK OF NOVA SCOTIA,                             )
                                       Defendant. )
                                                  )
                                                  )

                     OPPOSITION TO PLAINTIFFS’ MOTION
              FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT

        Plaintiffs’ seemingly endless stream of revised and reinvented complaints based upon

the same essential set of facts that began nearly one year ago, on February 14, 2018, when

Plaintiffs filed their complaint in Case No. 18-cv-00004, followed by a first amended complaint,

on March 14, 2018, followed by a voluntary dismissal on March 20, 2018, so that Plaintiffs

could avoid the requirement to obtain leave of court to file a second amended complaint by

commencing a new action. The complaint that commenced this action was Plaintiffs’ third

attempt to state a claim. Scotiabank filed its motion to dismiss on April 12, 2018. (ECF 3).

Instead of addressing the merits, Plaintiffs filed a First Amended Complaint (the fourth iteration)

on April 27, 2018. (ECF 5). Briefing on Scotiabank’s Renewed Motion to Dismiss was

completed on July 17, 2018. (ECF 15). On August 17, 2018, Plaintiffs filed a motion for leave to
      Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 2 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 2 of 21

present “new” evidence in a sur-reply. Briefing was completed on that motion on September 28,

2018. (ECF 21).

           Three months passed. After a flurry of appearances by new lawyers, Plaintiffs filed their

Motion for leave to file a second amended complaint on December 28, 2018. The proposed

Second Amended Complaint (the “SAC”) is Plaintiffs’ fifth attempt to state a plausible claim.

Enough is enough. The SAC contains no new factual allegations that plausibly support their

claims under RESPA1 or the mortgage contract. Absent evidence of a RESPA violation or a

breach of the mortgage contract, all of the other proposed tort-based or fraud-based claims must

fail. The motion for leave to file the SAC should be denied because it is futile. In the alternative,

no further amendments should be considered until the Court has resolved Scotiabank’s renewed

motion to dismiss the FAC.

           I.        The Second Amended Complaint Is Founded Upon False Allegations

           In the face of demonstrable evidence to the contrary, Plaintiffs continue to falsely claim

that Scotiabank failed to obtain force placed insurance (“FPI”), leaving them uninsured when

Hurricanes Irma and Maria struck in September 2017. The “new” allegations upon which the

SAC is based are either demonstrably false, or based on hearsay and speculation.2 Ironically, the

existence of a coverage dispute between Scotiabank and its insurance company mandates the

conclusion that Scotiabank purchased FPI, which means Plaintiffs cannot state a facially

plausible claim under RESPA or the mortgage contracts.




1
    The Real Estate Settlement Procedures Act, 12 U.S.C. § 2605(g).
2
    Some of the “fact” allegations are so clearly false that a violation of Fed. R. Civ. P. 11 is apparent.
    Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 3 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 3 of 21

        Plaintiffs contend that all of their mortgages contain the same terms as a sample mortgage

attached as Exhibit 3 to the SAC (ECF 28-3)3. SAC ¶¶ 28-33, 71, 79, 86, 93, 100, 108, 116, 124.

These allegations are false. None of the Plaintiffs’ mortgages contain the insurance language

in Exhibit 3. Copies of the insurance provisions in each of the Plaintiffs’ mortgage contracts,

with their initials on the pages, are attached hereto as Exhibits 1-8. All of the Plaintiffs’

mortgages provide:

             6.3     Should Mortgagor fail at any time to maintain such insurance
      coverage, Mortgagee may, but shall not be required, to obtain such of the coverages as
      Mortgagee may then elect with insurance companies of its choosing and make the
      required premium payment with any interest and penalties then owing.

              6.6      If all or any part of the Property and any other property which is
      mortgaged or which secures the Mortgagee under the terms of a security document is
      destroyed or damaged at any time by any cause whatsoever while any loan or
      obligation secured hereby is outstanding, the Mortgagee, in its absolute discretion,
      may apply the proceeds of any insurance policy or any part thereof, either to the
      reduction or satisfaction of the amounts secured by this mortgage, or the construction,
      restoration or repair of the Property, in such manner as the Mortgagee may elect in tis
      complete discretion.

              6.8     Unless otherwise agreed in writing, any damage to the Property
      covered by insurance or any application of insurance proceeds to any amount secured
      by this Mortgage shall not extend or postpone the payment of amounts due under the
      Note.

The Belardo, Ross-Edwards, Cannonier, Doward, Richards and Bradshaw mortgages also state:

             6.2     …..In the event that the Mortgagee elects to force place property
      insurance over the Property to protect its security due to the Mortgagor’s failure to
      obtain and maintain property insurance as provided in Section 6.1 above, the
      Mortgagor acknowledges and agrees that such force placed insurance coverage shall
      be in such amount as the Mortgagee shall in its sole and absolute discretion
      determine is necessary to protect its security and repayment of the obligations of the
      Mortgagor to the Mortgagee. Such coverage may or may not be sufficient to pay the

3
  Plaintiffs attached this same misleading exhibit to the original complaint, a defect which was not directly
addressed in the motion to dismiss, because neither mortgage supports plaintiffs’ claims.
    Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 4 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 4 of 21

       Mortgagor’s obligations to the Mortgagee, Further, the proceeds of any claim on
       force placed property insurance shall be solely for the benefit of the Mortgagee, and
       the Mortgagee shall have the sole and absolute right to settle any claims involving
       force placed insurance and the Mortgagor shall have no claim or any right to such
       proceeds unless the net proceeds therefrom exceed the total of the Mortgagor’s
       obligations to the Bank.

       Plaintiffs allege they were charged a premium for force placed property insurance, which

by definition is an admission that each of the plaintiffs breached their obligation under the

mortgage to maintain property insurance. SAC ¶¶ 72, 80, 87, 94, 101, 109, 117, 125. Plaintiffs

do not allege a RESPA claim based upon Scotiabank’s initial exercise of its right to purchase FPI

to protect its security. The Plaintiffs breached their obligations to maintain property insurance

years ago, and repeatedly ignored notices warning them of the limits of coverage under FPI and

encouraging them to protect their property by purchasing private insurance.4 All of the Plaintiffs

have been on notice that FPI was only for Scotiabank’s protection, was placed at Scotiabank’s

absolute discretion and was cancellable at any time. None of the Plaintiffs had any justifiable

expectation of the receipt of the proceeds of an FPI claim for repairs, nor did they have any

reasonable expectation of a right to participate in the adjustment of an FPI claim.

       The SAC alleges that Scotiabank was obligated to maintain force placed insurance on

Plaintiffs’ properties, but failed to do so after August 1, 2017. SAC ¶¶ 41-42.5 This allegation is


4
  The fact that each plaintiff was under FPI is essential to the SAC, and therefore Scotiabank may provide the court
with copies of the FPI notices to demonstrate why the SAC could not survive a Rule 12 motion to dismiss. For
example, the Smiths failed to renew their insurance in 2005, and the Bradshaws in 2007. Mr. Richards has been in
breach of his insurance requirement since at least 2013, and Ms. Doward has been in breach of her insurance
obligation since at least 2011. See, Exhibits 9, 10, 11, and 12, attached hereto.
5
  Nor are Plaintiffs entitled to rely on the FPI placed by Cenlar. On July 18, 2017, as part of the transfer of servicing
from Cenlar to Scotiabank PR, notice was given to each borrower of cancellation of the FPI policies, effective
August 1, 2017. Scotiabank elected to secure FPI coverage with Integrand, effective August 1, 2017, but was not
required to do so by the mortgage contracts, or RESPA. A sample copy of the notice to Ms. Doward is attached as
Exhibit 13. All FPI borrowers had ample time to secure private insurance before Hurricanes Irma and Maria hit in
September 2017, yet not one of the Plaintiffs made any effort to do so.
    Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 5 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 5 of 21

directly contrary to the express language of the mortgages, under which Scotiabank has sole and

complete discretion to purchase FPI, or not. It is also factually incorrect, as demonstrated by the

very existence of the Integrand lawsuit.6 The Plaintiffs (except Ms. Belardo) allege that without

insurance proceeds they cannot repair their homes SAC ¶¶ 84, 91, 98, 106, 114, 122, 130,

however, the mortgages expressly and unequivocally state that if Scotiabank elects to purchase

FPI, the proceeds of a claim will be applied to the loan balance, or repairs, at Scotiabank’s sole

and absolute discretion.        Ms. Belardo’s allegations appear crafted to avoid disclosing her

mortgage has been paid off and released. Ms. Belardo alleges that she should not have been

required to continue making mortgage payments after her home was damaged. SAC ¶ 77. This

claim clearly fails, because Ms. Belardo’s mortgage expressly and unequivocally states that an

event of loss or damage “shall not extend or postpose the payment of amounts due”.7

       Plaintiffs allege that the insurance claims have not been processed and the proceeds have

not been applied to pay down the mortgages or repair the mortgaged properties. Yet Plaintiffs

simultaneously allege that the adjusters sent by Scotiabank undervalued the claims, and allege

that they have refrained from making repairs due to uncertainty over the amount of coverage.

SAC ¶¶ 60-68. These allegations are both inconsistent and misleading. Obviously, Plaintiffs

concede that the FPI claims were adjusted—how else could they have a factual basis to complain

about the adjuster’s valuation methods?             Again, these misleading allegations would allow

Scotiabank to provide documents regarding the adjustment and payment of the claims as part of

a Rule 12 motion. Scotiabank notified all FPI borrowers, including the Plaintiffs, of the amount
6
  As discussed infra, there is no dispute that Scotiabank had an insurance policy. It was only after the premiums
were remitted to the broker, the notices were issued to the borrowers, claims were submitted, and the Endorsements
were issued, that a dispute arose between Scotiabank and Integrand over the scope of the FPI coverage.
7
  Ms. Belardo is no longer a borrower and as such has no further interest in this matter and should be dismissed.
    Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 6 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 6 of 21

recommended by the adjuster and offered the opportunity for a review. The Smiths, Bradshaws,

Greenidges, Mr. Richards, and Ms. Doward declined a review, and received and cashed initial

disbursements made to them for the express purpose of repairs. Ms. Ross Edwards and Ms.

Belardo declined a review or repairs, and asked Scotiabank to apply the proceeds to their

mortgage loans. Only Ms. Cannonier submitted her own estimate, which has been reviewed by

the adjuster, resulting in an increase in the recommended amount.8

        II.      The False Allegations About the Integrand Coverage Dispute

        The Plaintiffs have repackaged Integrand Assurance Company’s allegations                              in a

complaint filed in Puerto Rico as “facts” to support their proposed SAC. Plaintiffs have not

provided the Court with Scotiabank’s Counterclaims, which reveal that the only undisputed

“facts” which can properly be gleaned from the Integrand case are that Scotiabank procured

Commercial Policy #CPO280097411 from Integrand, that Scotiabank timely submitted the

schedule of values for force placed and repossessed properties in the Virgin Islands in

accordance with the Policy, along with payment for the estimated premiums, that Integrand

issued Endorsements for the USVI properties for August and September 2017 and began to

process claims, and it was only later (after the November 10, 2017 and January 30, 2018 notice

letters) that Integrand tried to rescind the Endorsements and deny coverage.9



8
  Exhibit 14 letter to Ms. Belardo confirming pay off of loan. Exhibit 15 letter to Ms. Ross Edwards confirming
application of the proceeds to her loan balance. Exhibit 16 letter and check to Ms. Doward confirming application
of a portion of the proceeds to bring her loan current, and payment of the rest for repairs. Exhibits 17, 18, 19 and
20, letters and checks to the Smiths, the Bradshaws, the Greenidges, and Mr. Richards, with disbursements for
repairs. The adjuster reviewed the estimate from Ms. Cannonier’s contractor and has recommended a revised
settlement. Due to the status of her loan, disbursements may only be made jointly to Ms. Cannonier and a licensed
contractor.
9
  Counterclaim of Scotiabank PR and Scotiabank to Integrand’s Complaint, certified translation attached hereto as
Exhibit 21, at pages 26-38, ¶¶ 6,8,11, 14-19, 27-29, 31-32, 37, 41-43, 69, 75-79.
   Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 7 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 7 of 21

        Plaintiffs have no direct personal knowledge of the facts and cannot state a facially

plausible claim by simply repeating disputed allegations made by a non-party in another action.

For purposes of deciding a motion to dismiss (or evaluating whether the SAC is futile),

unverified disputed allegations made by a non-party in a complaint filed in another lawsuit are

not facts entitled to be taken as true, but are only unsubstantiated hearsay, which is not sufficient

to support a viable claim. Accord, Arrowood Indem. Co. v. Hartford Fire Ins. Co., 774 F.Supp.2d

636, 648 (D. Del. 2011) (Under Rule 56 a witness with no direct personal knowledge cannot

offer more than his own “arguments and opinions based on evidence and pleadings from other

actions” to avoid summary judgment.).

        Before a court can assume the truth of factual allegations made in another judicial

proceeding, Fed R. Evid. Rule 201(b) requires that the proponents to show the facts they seek to

put before the Court are (1) not subject to reasonable dispute; and (2) either generally known

within the territorial jurisdiction or capable of accurate and ready determination through sources

whose accuracy cannot be questioned. Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128

F.3d 1074, 1081 (7th Cir. 1997). For example, a court may properly take judicial notice of the

dates on which certain actions were taken, as these are the type of “facts readily ascertainable

from the public court record and not subject to reasonable dispute”. Ennenga v. Starns, 677 F.3d

766, 774 (7th Cir. 2012); citing Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994);

see also In re Warfarin Sodium Antitrust Litig., 214 F.3d 395, 398 (3d Cir. 2000). It was

reversible error for a district court to decide a motion to dismiss based upon judicial notice of

“facts from a prior unrelated proceeding and from a private document submitted in that

proceeding.” Gen. Elec. Capital Corp., 128 F.3d at 1077.
   Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 8 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 8 of 21

        Thus, although courts may take judicial notice of the actions of other courts or the

contents of filings in other courts, a request to take judicial notice of hearsay statements in such

filings to prove the truth of the matters asserted is improper. Even the ability of a court to take

judicial notice of findings of fact from another court proceeding is limited to facts “not subject to

reasonable dispute.” Daniel v. Cook County, 833 F.3d 728, 742 (7th Cir. 2016), citing General

Electric, 128 F.3d at 1082, quoting Fed. R. Evid. 201(b); see also Hennessy v. Penril Datacomm

Networks, Inc., 69 F.3d 1344, 1354 (7th Cir. 1995) (“In order for a fact to be judicially noticed,

indisputability is a prerequisite.”). In short, there is a difference between existence and truth.

Colonial Leasing Co., Inc. v. Logistics Control Group Int’l, 762 F.2d 454, 459 (5th Cir. 1985).

        Scotiabank’s Answer and Counterclaim in the Puerto Rico action confirms that the

allegations in the SAC are disputed, and therefore cannot be relied upon as “facts” to survive a

Rule 12 motion. Taking the Integrand complaint and Scotiabank’s Counterclaim together, the

Court may only take notice of the existence of the dispute, and the following basic facts that are

not in dispute: On November 30, 2016, through Marsh Saldana, Scotiabank’s an insurance

broker, Integrand issued Commercial Insurance Policy #CP-028097411-01-000000 (the

“Policy”).      The Policy includes a coverage endorsement for Forced Place Dwellings or

Commercial Properties pursuant to the Forced Placement Coverage Commercial Property and

Dwelling Insurance & Commercial Liability Insurance Endorsement (the “FPI Coverage”). The

Policy covered certain of Scotiabank’s Virgin Islands properties from inception. The insureds

may add or subtract properties from FPI Coverage by including them, or not, on a FPI schedule

that is submitted to Integrand each month. The monthly values report adds or subtracts properties
     Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 9 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 9 of 21

for the previous month. In other words, a report submitted in September adds or subtracts

properties for the month of August.10

        The Mandatory Premium and Coverage Conditions Endorsement governs the process for

payment of additional premiums over the course of the Policy based upon the coverage changes

in the values reports. Scotia PR submitted the monthly values reports to Marsh for both Puerto

Rico and the USVI, accompanied by payments for the estimated premiums.11 Marsh then

submitted the values reports to Integrand, and Integrand issued the monthly endorsements to

Marsh, each of which included an invoice amount for the premium. Integrand issued separate

monthly endorsements for the Puerto Rico and USVI properties. Upon receipt of the

endorsements, the premium payments were sent to Integrand. Scotia PR took over the servicing

of certain Scotiabank USVI mortgages as of August 1, 2017,                     and as a result, added the

mortgaged properties for which FPI was desired during the subsequent month, in accordance

with the Endorsement. Obviously, on August 1, 2017, no one knew that Hurricanes Irma and

Maria would slam into Puerto Rico and the USVI in September 2017.

        On January 31, 2018, Integrand issued all of the Endorsements for August and

September, 2017 for Puerto Rico and the USVI, including Endorsements 63, 64, & 68, reflecting

USVI Forced Placement, Foreclosed and Repossessed coverage for the insurable values from the

September 2017 report. Marsh received the Endorsements on February 2, 2018, and the

premiums were remitted to Integrand. After the claims process began, Integrand attempted to

rescind the Endorsements, and on March 19, 2018, Integrand filed the declaratory judgment

10
  Exhibit 21, at pages 26-38, ¶¶ 6,8,11, 14-19, 27-29, 31-32, 37, 41-43, 69, 75-79.
11
  Scotiabank therefore issued payment for the premiums with the report, and properly charged the mortgage escrow
accounts for this expense.
     Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 10 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 10 of 21

action in Puerto Rico. After Integrand breached its obligations under the Policy, Scotiabank and

Marsh mitigated the damage by working with licensed professional adjusters to process

Scotiabank’s claims under the FPI Endorsements. As stated in the Counterclaim, Scotiabank has

submitted these claims to Integrand for payment, and to protect its interests in the mortgaged

properties, Scotiabank advanced payment of the proceeds pending collection from Integrand.

Regardless of the outcome of the Integrand litigation, the Plaintiffs, and all of the other FPI

borrowers, have not suffered and will not suffer any damages.

        The Standard FPI Policy limits and general conditions, as stated in the January 30, 2018

notices, are the same for all borrowers. The insured value is based upon the lower of appraised

value, replacement cost, or net loan balance.                All windstorm claims are subject to a 2%

deductible. These terms are generally unchanged from the coverage that Scotiabank obtained

under the policies that were in effect through July 31, 2017. All Plaintiffs were advised of the

amount recommended by the adjuster and Scotiabank’s procedures for disbursement of funds.12

        III.     The SAC Is Futile, Untimely and Prejudicial

        This is the Plaintiffs’ fifth attempt to state a claim that can survive a Rule 12 motion. The

odyssey began almost one year ago, when Plaintiffs filed their original complaint on February

14, 2018. Some counts have been added, deleted, and then added back again. Scotiabank has

already incurred the cost of preparing two motions to dismiss, and an opposition to the motion

for leave to file a sur-reply. Enough is enough. No more amendments should be permitted until




12
  Scotiabank elected, in its discretion, to apply the same procedures equally to all borrowers for application of all
insurance proceeds (whether force placed or private).
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 11 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 11 of 21

the Court rules on the renewed motion to dismiss, as a ruling in Scotiabank’s favor on that

motion will render the latest proposed amendment futile.

        A. Legal Standard For Leave To Amend

        The decision to grant or deny a motion for leave to amend a complaint rests within the

trial court’s discretion. Dole v. Arco Chemical Co., 921 F.2d 484, 486 (3d Cir. 1990); Howze v.

Jones & Laughlin Steel Corp., 750 F.2d 1208, 1212 (3d Cir. 1984). Pursuant to Rule 15(a), the

general rule is that “leave shall be freely given when justice so requires.” The policy favoring

liberal amendments is not, however, unbounded. Dole, 921 F.2d at 487. The court may refuse to

allow an amendment that fails to state a cause of action. Adams v. Gould Inc., 739 F.2d 858, 864

(3d Cir. 1984) cert. denied, 469 U.S. 1122 (1985), citing Massarsky v. General Motors Corp.,

706 F.2d 111, 125 (3d Cir. 1983). “[A]t some point, the delay will become ‘undue,’ placing an

unwarranted burden on the court, or will become ‘prejudicial,’ placing an unfair burden on the

opposing party.” Adams, 739 F.2d at 868. Delay may become undue when a movant has had

previous opportunities to amend a complaint. Cureton v. National Collegiate Athletic Ass’n, 252

F.3d 267, 273 (3d Cir. 2001). Leave to amend may be denied if the amendment would be futile,

that is, if the additional claims would not withstand a motion to dismiss. Glaziers and Glass

Workers Union Local No. 252 Annuity Fund v. Janney Montgomery Scott, Inc., 155 F.R.D. 97,

100 (E.D.Pa. 1994) (citations omitted).

        Leave may be denied for reasons such as “‘undue delay, bad faith, or dilatory motive,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

nonmoving party, or futility of the amendment.’” Becker v. Univ. of Neb., 191 F.3d 904, 907–08

(8th Cir. 1999) (quoting Brown v. Wallace, 957 F.2d 564, 566 (8th Cir. 1992)). “It is not an
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 12 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 12 of 21

abuse of discretion to refuse leave to amend when the proffered amendment merely restates the

same facts using different language, or reasserts a claim previously determined.” Wakeen v.

Hoffman House, Inc., 724 F.2d 1238, 1244 (7th Cir. 1983) citing Kasey v. Molybdenum

Corporation of America, 467 F.2d 1284, 1285 (9th Cir.), cert. denied, 409 U.S. 1063 (1972).

Delay is a factor “when it places an unwarranted burden on the court or when the plaintiff has

had previous opportunities to amend.” Bjorgung v. Whitetail Resort, LP, 550 F.3d 263 (3d Cir.

2008); Rhodes v. Amarillo Hospital Dist., 654 F.2d 1148, 1154 (5th Cir. 1981); Gregory v.

Mitchell, 634 F.2d 199, 203 (5th Cir. 1981). The retention of a new counsel who suggests

different or more creative claims based upon the same set of facts is not an excuse for the delay

in filing of an amended complaint. See, Summit Office Park, Inc. v. United States Steel Corp.,

639 F.2d 1278, 1284 (5th Cir. 1981) (The intent of Rule 15(a) “is to assist the disposition of

litigation on the merits of the case rather than have pleadings become ends in themselves.”).

        The SAC’s sufficiency is evaluated under FED. R. CIV. P. 8(a) as interpreted by the

Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570); see Zimmerman, 873 F.3d at 417–18; Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). A plaintiff must “plead more than the

possibility of relief to survive a motion to dismiss,” Fowler, 578 F.3d at 210, and cannot rely

merely on “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action.” Twombly, 550 U.S. at 570. A complaint that offers only “labels and conclusions,” or

“naked assertion[s]” devoid of “further factual enhancement,” is insufficient. Iqbal, 556 U.S. at
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 13 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 13 of 21

678 (quoting Twombly, 550 U.S. at 555, 557). The complaint must supply more than “an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.

         A claim is plausible “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678 (emphasis added). Unreasonable conclusions are entitled to no weight. Conclusory

allegations are not facts and are entitled to no deference. After separating the factual and legal

elements of a claim, the court should disregard legal conclusions, and then determine if the well-

pleaded facts are sufficient to show that the plaintiff has a “plausible claim for relief.” Fowler,

578 F.3d at 210-11. Plaintiffs have the minimal burden of alleging facts that would, if true,

entitle them to some form of relief. See id. Under these standards, the motion for leave to file the

SAC should be denied.

         B. The SAC Fails to State A Claim Under RESPA

         The only actual facts pled in the SAC establish that Scotiabank complied with RESPA

and the terms of the mortgages in the placement of the FPI and in the manner in which the losses

have been handled since the storms. The mere existence of a coverage dispute between

Scotiabank and its FPI insurer is not sufficient to state a claim under RESPA. Plaintiffs’

contentions in the SAC, like the FAC, are contrary to the actual language of the November 10,

2017 and January 31, 2018 notice letters, and the only undisputed facts that can be gleaned from

the Integrand lawsuit. The January 2018 letter accurately stated that Scotiabank had procured has

force-placed coverage with an effective date of August 1, 2017. See January 30, 2018 Letter.

The letter clearly states “Notice of Renewal of Lender Placed Insurance Effective August 1,

2017”.
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 14 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 14 of 21

        There is nothing illegal, suspicious or particularly unusual about retroactive insurance

coverage under large commercial policies that provide lenders with force placed coverage for

multiple mortgaged properties included in a portfolio. See, Rapp v. Green Tree Servicing, LLC,

2013 WL 3992442, at * 6 (D. Minn. Aug. 5, 2013); LaCroix v. U.S. Bank, N.A., No. 11–CV–

3236, 2012 WL 2357602, at *5 (D. Minn. June 20, 2012). Backdating policies is a common

practice that ensures that the property is continuously covered. See Webb v. Chase Manhattan

Mortg. Corp., No. 2:05–cv–0548, 2008 WL 2230696, at *19 (S.D. Ohio May 28, 2008).

        RESPA does not require lenders to procure FPI—it only prohibits unreasonable charges

for premiums. See, 12 U.S.C. §2605 (m). Plaintiffs do not allege that they were over charged for

FPI insurance premiums. They cannot truthfully allege that Scotiabank refused to process the

FPI claims. Plaintiffs cannot allege that FPI coverage should not have been procured, or was

placed without notice. Because the SAC still fails on its face to state a claim under RESPA, the

amendment is futile.

        C. The SAC Fails to State a Claim for Breach of Contract

        The Scotiabank mortgages expressly provide that the Scotiabank is permitted to insure

the property, or not, in the amount it chooses. There is no obligation to provide any particular

amount or form of coverage. See Custer v. Homeside Lending, Ind., 858 So.2d 233, 249 (Ala.

2003); see also Thomas and Cheryl Koziol, Inc. v. Lasalle Nat. Bank, A-0849-12T2, 2014 WL

1660381, at *3 (N.J. Super. Ct. App. Div. Apr. 28, 2014) (unreported) (holding that the language

of the mortgage permitting the lender to purchase insurance to protect its interest in the property,

and not the borrower’s interest, did not place an obligation on the lender to procure insurance to

protect the borrower’s interests). Moreover, the Integrand coverage action confirms that
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 15 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 15 of 21

Scotiabank did in fact purchase FPI, effective as of August 1, 2017, and that Integrand did

indeed issue Endorsement for the USVI FPI coverage.

        D. The Plaintiffs Remaining Claims Fail Because They Are Not Parties Or Intended
           Beneficiaries Under FPI

        The Plaintiffs were not parties to the prior FPI contract or the Integrand contract, nor are

they third party beneficiaries. To qualify as third party beneficiaries, the Plaintiffs would have to

be able to allege that the policy contains an ‘excess loss’ or ‘residual payment’ clause or a clause

providing that the insurer will adjust all personal property losses with, and pay any such proceeds

to, the homeowner-borrower”. See, Alvarado v. Lexington Ins. Co., 389 S.W.3d 544, 554 (Tex.

Ct. App. 2012). Courts have “denied third-party beneficiary status when the insurance policy

states (1) that it does not provide coverage for loss of use, personal liability, or personal property,

(2) that the mortgagee is the sole insured, (3) that the policy is intended to protect the

mortgagee’s interest only and not the borrower’s, or (4) that all losses will be adjusted with and

made payable to the named insured, the mortgage company.” Id. at 555 (collecting cases).

        The Scotiabank mortgages provide that the Mortgagee is permitted, but not required, to

insure the property in the amount it chooses, in its absolute discretion. Because Scotiabank was

not required to insure the property for more than necessary to protect its interest, it follows that

the plaintiffs were merely incidental beneficiaries, not intended third party beneficiaries of the

FPI. See, Custer v. Homeside Lending, Ind., 858 So.2d 233, 249 (Ala. 2003); see also, Thomas

and Cheryl Koziol, Inc. v. Lasalle Nat. Bank, 2014 WL 1660381, at *3 (N.J. Super. Ct. Apr. 28,

2014) (holding that the language of the mortgage permitting the lender to purchase insurance to

protect its interest in the property, and not the borrower’s interest, did not place an obligation on
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 16 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 16 of 21

the lender to procure insurance to protect the borrower’s interests). As third parties that only

receive an incidental benefit from the FPI contract, Plaintiffs are not an intended beneficiaries

and have no rights to enforce the contract. RESTATEMENT (SECOND)           OF   CONTRACTS § 302(2).

See e.g., Lake v. Massachusetts Bay Transp. Auth., 844 N.E.2d 263, 269, n.11 (Mass. App. Ct.

2006) (collecting cases).

        This is because force-placed homeowners are not third-party beneficiaries when the

homeowner does not receive a direct benefit from the policy under the policy’s own terms. There

is no third-party beneficiary status when the insurance policy states (1) that it does not provide

coverage for loss of use, personal liability, or personal property, (2) that the mortgagee is the sole

insured, (3) that the policy is intended to protect the mortgagee’s interest only and not the

borrower’s, or (4) that all losses will be adjusted with and made payable to the named insured,

the mortgage company. See, Williams v. Certain Underwriters at Lloyd’s of London, 398

Fed.Appx. 44, 48–49 (5th Cir. 2010) (not designated for publication) (policy specified that

mortgagee was sole insured and all benefits were payable directly to mortgagee); Lumpkins v.

Balboa Ins. Co., 812 F.Supp.2d 1280, 1283–84 (N.D.Okla. 2011) (policy provided no coverage

for contents, personal effects, personal living expenses, fair rental value or liability and stated

that contract was only with named insured and only intended to protect named insured’s

interest); Barrios v. Great Am. Assurance Co., Civil Action No. H–10–3511, 2011 WL 3608510,

at *4 (S.D.Tex. Aug. 16, 2011) (slip op.) (policy specified that, unless homeowners coverage

was specifically added by endorsement, homeowner-mortgagor was not insured under policy);

Williams v. Fid. Nat’l Ins. Co., Civil Action No. 07–4428, 2009 WL 2922310, at *3 (E.D.La.

Sept. 8, 2009) (not designated for publication) (policy specified that, despite insurable interests
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 17 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 17 of 21

of homeowner, only mortgagee was insured under policy); Simpson v. Balboa Ins. Co., Civil

Action No. 2:08cv281KS-MTP, 2009 WL 1291275, at *3–4 (S.D.Miss. May 7, 2009) (policy

provided no coverage for loss of use, personal liability, or personal property and no right of

borrower to participate in claim adjustment); Jones v. Proctor Fin. Ins. Corp., Civil Action No.

06–9503, 2007 WL 4206863, at *3 (E.D.La. Nov. 21, 2007) (not designated for publication)

(policy provided no coverage for personal property, and adjustment of and payment for loss

would be made solely to mortgagee); Paulk v. Balboa Ins. Co., No. 1:04CV97, 2006 WL

1994864, at *3 (S.D.Miss. July 14, 2006) (not designated for publication) (same); see also

Scheaffer v. Balboa Ins. Co., 1 So.3d 756, 759 (La.Ct.App.2008) (notice of premium informed

borrower that he was not insured under policy, that he was not entitled to receive proceeds, and

that policy protected only mortgagee’s interest).

        Mere payment of the force-placed-policy premiums by the homeowner-borrower, without

more, does not confer third-party-beneficiary status on the borrower. See Scheaffer, 1 So.3d at

760; Lee, 2008 WL 2622997, at *3 (“Mere payment or reimbursement of insurance premiums by

a plaintiff to an insurance provider does not create a right to recovery under an insurance policy

when the plaintiff is not the named insured and is nowhere named in the policy.”); Ged v. Select

Portfolio Servicing, Inc., 2016 WL 3033683, at *5 (D. N. J. May 26, 2016) (mortgagor was not a

third party beneficiary under force placed flood insurance policy purchased by lender, and had

no claim based upon alleged failure to receive notice of cancelation of policy which occurred

when the mortgage loan was paid off); Alba v. Meritplan Insurance Company, 2013 WL

12106885, at *5 (S.D. Tex Sept. 11, 2013) (mortgagor is merely an incidental beneficiary under

a mortgagee’s force placed policy with no right to assert a claim based upon the adjustment of a
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 18 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 18 of 21

covered loss).     “[A] third party cannot enforce a contract if the third party benefits only

incidentally from it.” Duque v. Wells Fargo, N.A., 462 S.W.3d 542, 547 (Tex App 2015),

quoting City of Houston v. Williams, 353 S.W.3d 128, 145 (Tex. 2011); Lumpkins v. Balboa Ins.

Co., 812 F.Supp.2d 1280 (N. D. Oak 2011) (Borrower was not a third party beneficiary under

insurance policy procured by the lender, for the benefit of the lender, under which the lender was

the only named insured).

        Plaintiffs are merely incidental beneficiaries, not third-party beneficiaries, of the force-

placed insurance contract, because the policies are only intended to insure the lender’s collateral.

Simpkins v. American Modern Home Insurance Company, 2018 WL 1383843, at WL page *3

(E.D. Va. March 16, 2018), citing Williams v. Certain Underwriters at Lloyd’s of London, 398

Fed.Appx. 44, 45 (5th Cir. 2010). Because the Plaintiffs were not third-party beneficiaries of the

force-placed insurance policy, they are without standing to sue for an alleged breach of the

policy, or to complain about the standards used by the adjusters. Id.; see also William v. AES

Corp., 28 F. Supp. 3d 553, 569 (E.D. Va. 2014).

        The claims for negligent and fraudulent misrepresentation fail because Plaintiffs cannot

establish the necessary element of reasonable justifiable reliance resulting in damages. Plaintiffs

were repeatedly advised that lender placed insurance was solely for the protection of the lender’s

interest, and were repeatedly encouraged to protect themselves by obtaining their own

homeowner’s insurance. The only promise that was made to Plaintiffs was that if a portion of a

premium was unearned, due to cancelation of the lender placed policy, the unearned premium

would be refunded to the escrow account. A similar claim, captioned as one for “detrimental

reliance”, was rejected in Brown v. American Modern Home Insurance Company, 2017 WL
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 19 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 19 of 21

2290268 (E.D. La. May 25 2017). The same analysis applies here. The only promise made to the

Plaintiffs arises from the terms of the mortgage contracts, and the language makes clear that (a)

Scotiabank did not promise to obtain insurance; and (b) Plaintiffs were expressly advised that

any lender placed insurance would be for the sole benefit of the lender, and the proceeds, if any,

would be applied at the lender’s sole discretion.

        Nor can there be a claim for unjust enrichment when the parties’ relationship arises from

an express written contract. An unjust enrichment claim cannot arise from the lender’s exercise

of the right to force place insurance. Montanez v. HSBC Mortg. Corp. (USA), 876 F.Supp.2d

504, 515-16 (E.D. Pa 2012) (applying Pennsylvania law). Plaintiffs’ claims, if any, are governed

by the terms of the mortgage and by the statutory requirements of RESPA. There is a specific

remedy under RESPA for an unreasonable charge for force placed insurance. The same events

cannot be used to support a tort claim for unjust enrichment.

        Plaintiffs’ tort claims also will fail because the tort claims are precluded by the gist of the

action doctrine. In Pollara v. Chateau St. Croix, LLC, SX-06-CV-423, 2016 WL 2865874 (V.I.

Super. May 3, 2016), the Superior Court conducted a detailed Banks analysis and concluded that

the gist of the action doctrine represents the soundest rule for the Virgin Islands. Id. at *6. “The

application of the gist of the action doctrine arises ‘... out of the concern that tort recovery should

not be permitted for contractual breaches.’” Id. at *4 (quoting Addie v. Kjaer, 60 V.I. 881, 898

(3d Cir. 2013)). It applies when “claims are: ‘(1) arising solely from a contract between the

parties; (2) where the duties allegedly breached were created and grounded in the contract itself;

(3) where liability stems from a contract; or (4) where the tort claim essentially duplicates a

breach of contact claim or the success of which is wholly dependent on the terms of a contract.’”
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 20 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 20 of 21

Id. at *6 (quoting Kjaer, 60 V.I. at 898 (citing Etoll, Inc. v. Elias/Savion Adver., Inc., 811 A.2d

10, 19 (Pa. Super. Ct. 2002) (internal citations omitted)). Although a party to a contract is not

automatically barred from bringing a tort action, the party must prove there are separate or

independent events giving rise to the tort. Id. at *4. Applying the gist of the action doctrine to

this case, it is undisputable that all of the plaintiffs’ tort claims arise solely out of the terms of

their mortgage contracts. All of the actions of Scotiabank and its loan servicers were taken in

furtherance of Scotiabank’s rights under the mortgages to require the borrowers to maintain

hazard insurance, and the mortgagee’s right, but not the obligation, to force place insurance to

protect the Bank’s interests if the borrowers failed to comply with their obligation.

        IV      Conclusion

        For all of the foregoing reasons, the Motion for leave to file the Second Amended

Complaint should be denied.

DATED: January 18, 2019                          Respectfully Submitted,

                                                 DUDLEY RICH LLP

                                                 By: __/s/ Carol Ann Rich
                                                 Carol A. Rich, Esq., V.I. Bar No. 171
                                                 Malorie Winne Diaz, Esq., V.I. Bar No. R2049
                                                 5194 Dronningens Gade, Suite 3
                                                 St. Thomas, VI 00802
                                                 Telephone: (340) 774-7676
                                                 Telecopier: (340) 776-8044
                                                 crich@dudleylaw.com
                                                 mdiaz@dudleylaw.com

                                                 Attorneys for Bank of Nova Scotia
  Case: 1:18-cv-00008-WAL-GWC Document #: 36 Filed: 01/18/19 Page 21 of 21



Belardo, et al. v. Bank of Nova Scotia, Case No. 2018-CV-8
Opposition to Motion for Leave to File Second Amended Complaint
Page 21 of 21




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 18th day of January, 2019, I electronically filed the foregoing

Opposition to Motion For Leave to File Second Amended Complaint with the Clerk of the

Court using CM/EFC system, which will send a notification of such (NEF) to the following:



        Vincent Colianni, II
        Vincent A. Colianni
        1138 King Street
        Christiansted, St. Croix
        mailbox@colianni.com

        Harry Richard Yelton, Esq.
        Charles Jacob Gower, Esq.
        Warren Burns
        BURNS CHAREST LLP
        365 Canal Street, Suite 1170
        New Orleans, LA 70130
                                                                  /s/Carol Ann Rich
